 

Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

                THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made and
entered into by and between Jeff Carlson (“Employee”) and Minn-Dak Farmers
Cooperative (“Company”).

 

                1.             Separation Payment.  In consideration for the
mutual promises exchanged herein, the Company will pay to Employee the sum of
$74,500, less applicable withholdings (“Separation Payment”), which is an amount
equivalent to six (6) months’ base compensation, provided Employee does not
exercise his right of rescission under Section 8 herein.  The Separation Payment
will be paid in thirteen (13) equal bi-weekly installments, less applicable
withholdings, with the first installment coming due on the first regular payroll
date that occurs following the expiration of seven (7) days after Employee’s
execution of this Agreement.

 

Further, provided Employee does not exercise his right of rescission under
Section 8 herein, if Employee elects to continue participating in the Company’s
group medical insurance program pursuant to applicable federal COBRA regulations
following the Separation Date (as such term is defined in Section 5), then the
Company will continue to pay an amount equal to the employer’s portion of the
total COBRA premium until the earlier of (i) the expiration of six (6) months
following the Separation Date, or (ii) the date Employee becomes eligible for
alternative coverage. 

 

Finally, with or without this Agreement, the Company will pay Employee his
accrued vacation which the parties acknowledge totals $21,714 less applicable
withholdings.

 

                2.             Discharge of Claims.  Employee, on behalf of
himself, his agents, representatives, attorneys, assignees, insurers, heirs,
executors, and administrators, covenants not to sue and hereby releases and
forever discharges the Company and its past and present employees, agents,
insurers, officials, officers, directors, divisions, parents, subsidiaries and
successors, and all affiliated companies and corporations and their respective
past and present employees, agents, insurers, officials, officers and directors
from any and all claims and causes of action of any type arising, or which may
have arisen, out of or in connection with his employment or termination of
employment with the Company, including but not limited to claims, demands or
actions arising under the Federal Fair Labor Standards Act, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., the Americans with
Disabilities Act, 29 U.S.C. § 2101, et seq., the Family and Medical Leave Act,
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 626, as amended by
the Older Workers Benefit Protection Act, , the North Dakota Human Rights Act,
N.D. Cent. Code § 14-02.4-01 et seq., the North Dakota Equal Pay Act, N.D. Cent.
Code § 34-06.1-01 et seq., the North Dakota Age Discrimination Act, N.D. Cent.
Code § 34-01-17, any other federal, state or local statute, ordinance,
regulation or order regarding employment, compensation for employment,
termination of employment, or discrimination in employment, and the common law
of any state.  Employee further understands that this discharge of claims
extends to, but is not limited to, all claims which he may have as of the date
of this Agreement against Company, based upon statutory or common law claims for
defamation, libel, slander, assault, battery, negligent or intentional
infliction of emotional distress, negligent hiring or retention, breach of
contract, promissory estoppel, fraud, retaliation, whistle-blowing, wrongful
discharge, or any other theory, whether legal or equitable, and any and all
claims for wages, damages, attorney’s fees or costs.  Employee acknowledges that
this release of claims includes all claims that he is legally permitted to
release, and as such does not apply to any vested rights under Company’s
retirement plans, nor does it preclude him from filing a charge of
discrimination, though he may not recover any damages if he does file such a
charge or if he has filed such a charge.

 

 

--------------------------------------------------------------------------------



 

 

                3.             Confidential Information Acquired During
Employment.  Employee agrees that he will continue to treat, as private and
privileged, any information, data, figures, projections, estimates, marketing
plans, customer lists, lists of contract workers, tax records, personnel
records, accounting procedures, formulas, contracts, business partners,
alliances, ventures and all other confidential information which Employee
acquired while working for the Company.  Employee agrees that he will not
release any such information to any person, firm, corporation or other entity at
any time, except as may be required by law, or as agreed to in writing by
Company.  Employee acknowledges that any violation of this non-disclosure
provision shall entitle Company to appropriate injunctive relief and to any
damages which it may sustain due to the improper disclosure.

 

                4.             Confidentiality, No Disparaging Remarks. 
Employee represents and agrees that he will keep the terms and facts of this
Agreement completely confidential, and that he will not disclose any information
concerning this Agreement to anyone, except for his counsel, tax accountant,
spouse or except as may be required by law or agreed to in writing by the
Company.  Employee shall not make any disparaging remarks of any sort or
otherwise communicate any disparaging comments about the Company or any of the
other released persons or entities herein to any other person or entity.

 

                5.             Separation From Employment.  The parties mutually
agreed that Employee’s employment with the Company ended on May 12, 2010
(“Separation Date”), and Employee is electing to sign this Agreement after his
employment ended.

 

                6.             Cooperation.  At the request of the Company,
Employee will cooperate with the Company in any claims or lawsuits where
Employee has knowledge of the facts.  Employee further agrees that he will not
voluntarily aid, assist, or cooperate with anyone who has claims against the
Company or with their attorneys or agents in any claims or lawsuits which such
person may bring.  However, nothing in this Agreement prevents Employee from
testifying at an administrative hearing, arbitration, deposition or in court in
response to a lawful and properly served subpoena, nor does it preclude Employee
from filing a charge of discrimination or cooperating with government agencies
in connection with a charge (though he may not recover damages if he does file
such a charge or if he has filed such a charge as noted in Section 2 above).

 

                7.             No Wrongdoing.  Employee and the Company agree
and acknowledge that the consideration exchanged herein does not constitute, and
shall not be construed as, an admission of liability or wrongdoing on the part
of Employee, the Company or any person or entity, and shall not be admissible in
any proceeding as evidence of liability or wrongdoing by any person or entity.

 

                8.             Rescission.  This Agreement contains a release of
certain legal rights which Employee may have, including rights under the Age
Discrimination in Employment Act.  Employee should consult with an attorney
regarding such release and other aspects of this Agreement before signing this
Agreement.  Employee understands that he may nullify and rescind this Agreement
at any time within the next seven (7) days from the date of signature below by
indicating his desire to do so in writing and delivering that writing to Greg J.
Schmalz, Director of Human Resources, Minn-Dak Farmers Cooperative, 7525 Red
River Road, Route 1, Box 10, Wahpeton ND 58075-9698, by hand or by certified
mail.  Employee further understands that if he rescinds this Agreement, the
Company will not be bound by the terms of this Agreement, and, specifically,
that he shall have no right to receive the Separation Payment.

 

 

--------------------------------------------------------------------------------



 

 

 

                9.             North Dakota Law Applies.  The terms of this
Agreement will be governed by the laws of the State of North Dakota, and shall
be construed and enforced thereunder.  Any dispute arising out of this Agreement
shall be decided by a court of appropriate jurisdiction in North Dakota.

 

                10.          Merger.  This Agreement supersedes and replaces all
prior oral and written agreements, understandings, and representations between
Employee and the Company or their respective representatives.  Employee
understands and agrees that all claims which he has or may have against the
Company and the other released parties are fully released and discharged by this
Agreement.  The only claim which Employee may hereafter assert is limited to an
alleged breach of this Agreement.

 

                11.          Invalidity.  If any one or more of the terms of
this Agreement are deemed to be invalid or unenforceable by a court of law, the
validity, enforceability, and legality of the remaining provisions of this
Agreement will not in any way be affected or impaired thereby.

 

                12.          Employee Understands the Terms of this Agreement. 
Other than stated herein, Employee warrants that (a) no promise or inducement
has been offered for this Agreement; (b) this Agreement is executed without
reliance upon any statement or representation of the Company or its
representatives concerning the nature and extent of any claims or liability
therefore, if any; (c) Employee is legally competent to execute this Agreement
and accepts full responsibility therefore; (d) the Company has advised Employee
to consult with an attorney, and Employee has had a sufficient opportunity to
consult with an attorney; (e) the Company has allowed Employee twenty-one (21)
days within which to consider this proposed Agreement; and (f) Employee fully
understands this Agreement and has had a sufficient opportunity to be advised by
counsel regarding the consequences of signing this Agreement.  The parties
acknowledge and agree that if Employee has not signed this proposed Agreement
within the twenty-one (21) day period following the Company’s presentation of
the offer of this Agreement to Employee, then the offer of this Agreement shall
expire by its own terms and be of no further force or effect without any further
action required on the part of the Company.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EMPLOYEE



Dated: 

5/18/2010

 

/s/ Jeffrey L. Carlson

 

 

 

 

 

Dated: 

May 12, 2010

 

MINN-DAK FARMERS COOPERATIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

By 

/s/  Greg J. Schmalz

 

 

 

Its 

Director of Human Resources

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------